Title: From William Smith Shaw to Abigail Smith Adams, 2 March 1801
From: Shaw, William Smith
To: Adams, Abigail Smith



My dear Aunt
City of Washington March 2d 1801

For a few days past, every moment of my time has been so compleatly occupied in official duties, that I have had hardly a moments time to write or even to think for myself—We have not heard from or , since your last letter to the President from Philadelphia.
The President has nominated all the officers for this district Mr F. Johnson of Frederick—Mr Marshall of Alexandria, brother to ex Sec of State & Mr Cranch are the judges of the supreme court for the District—No minister for France has been or will be nominated, since Mr Bayard’s refusal—under the present administration. Mr Briesler went to see Mr J. a few days since—Mr J. told him, that he had sent to LeTombe to procure him a steward, if he did not succeed, he should send to France—that he had more anxiety on his mind in procuring a good & honest steward, than he had in the future administration of the government!!
We shall leave this city on Wednesday Morning Briesler has secured Maglauklins stage & we go by ourselves. Shipley & Betsy go on tomorrow.
In very great haste, / I am yours very respectfully
Wm S Shaw